        Case: 1:17-md-02804 Doc #: 3593 Filed: 01/04/21 1 of 3. PageID #: 507685




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                           )        CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                      )
                                                       )        SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                              )
“All Cases”                                            )
                                                       )        DISCOVERY RULING NO. 14, PART 16
                                                       )        REGARDING WALGREENS’
                                                       )        PRIVILEGE CLAIMS



           During Track Three discovery, defendant Walgreens withheld production of certain

documents based on attorney-client privilege. Plaintiffs took issue with a number of those

decisions, and the parties engaged in a productive meet-and-confer process that narrowed the

number of disputed documents. Plaintiffs requested in camera review of ten of the remaining

disputed documents. Walgreens submitted the disputed documents to the Special Master for in

camera review and both parties submitted a chart summarizing their arguments regarding each

contested document. Walgreens also submitted a letter brief detailing its arguments in support of

privilege. Having considered these submissions carefully, the Special Master now rules on the

challenged documents.



      I.       Legal Standards.

           The Special Master has applied the legal standards and authorities set out in all prior

“Discovery Rulings No. 14, Part x,” and incorporates them by reference.1 See, e.g., Ziegler v.


1
    See, e.g., docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, and 1666.



                                                           1
     Case: 1:17-md-02804 Doc #: 3593 Filed: 01/04/21 2 of 3. PageID #: 507686




Allstate Ins. Co., 2007 WL 1087607 at *1 (N.D. Ohio Apr. 9, 2007) (a “communication is not

privileged simply because it is made by or to a person who happens to be an attorney. To be

privileged, the communication must have the primary purpose of soliciting legal, rather than

business, advice.”) (internal quotation marks and citations omitted, emphasis in original); see also

Fed. Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at *9 (E.D. Pa. Dec. 14, 2015) (“attorney-

client privilege does not apply . . . if the client seeks regulatory advice for a business purpose”).

Also, when asserting attorney-client privilege, “[t]he burden of establishing the existence of the

privilege rests with the person asserting it.” United States v. Dakota, 197 F.3d 821 at 825 (6th Cir.

2000). “Claims of attorney-client privilege are ‘narrowly construed because [the privilege]

reduces the amount of information discoverable during the course of a lawsuit.’”               In re

Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v. Collins, 128 F.3d 313, 320 (6th Cir.

1997)).



   II.     Rulings.

 E04192158                    All redactions sustained.
 E04192456                    All redactions overruled.
 EM00609142                   Walgreens has withdrawn its privilege claim.
 EM02522884                   Walgreens has withdrawn its privilege claim.
 EM02545852                   Walgreens has withdrawn its privilege claim.
 EM04247400                   Walgreens has withdrawn its privilege claim.
 EM04303979                   Sustained.
 EM04442268                   Sustained.
 EM04499994                   Walgreens has withdrawn its privilege claim.
 EM04688198                   Sustained as to the language on page 1 beginning with
                              “Forwarded by Suzanne Hanson” though the language
                              at the bottom of page 1 ending with “please contact the
                              sender at . . . ,” and overruled as to the remainder.




                                                 2
    Case: 1:17-md-02804 Doc #: 3593 Filed: 01/04/21 3 of 3. PageID #: 507687




   III.      Objections.

          Any party choosing to object to any aspect of this Ruling must do so on or before January

11, 2021.


          RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: January 4, 2021




                                                  3
